                                            Case 3:20-cv-01933-SI Document 16 Filed 09/03/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KALVIN N. CRAVEN,                                  Case No. 20-cv-01933-SI
                                   8                    Petitioner,
                                                                                            ORDER DENYING MOTION TO
                                   9             v.                                         AUGMENT RECORD AND
                                                                                            GRANTING EXTENSION OF
                                  10     JIM ROBERTSON,                                     TRAVERSE DEADLINE
                                  11                    Respondent.                         Re: Dkt. Nos. 13, 15
                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has filed a motion to augment the record in this habeas action with two cell phone
                                  14   videos and a surveillance video that were admitted in evidence at petitioner’s state court criminal
                                  15   trial. Docket No. 13. Respondent filed a response explaining that Respondent did not have access
                                  16   or control of the trial exhibits including the videos and that an order from this court to the Alameda
                                  17   County Superior Court would be necessary to obtain the videos. Docket No. 14. Respondent
                                  18   submitted copies of still photos from the videos, as only still photos had been served on Respondent
                                  19   during the state court appeal. Id.
                                  20          Federal habeas “review under [28 U.S.C.] § 2254(d)(1) is limited to the record that was
                                  21   before the state court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170,
                                  22   180-81 (2011). Here, that means that this court must review the same record that the California
                                  23   Court of Appeal reviewed when it adjudicated petitioner’s constitutional claims regarding the
                                  24   videos. Exhibits, such as the videos, typically are not part of the record on appeal and the reviewing
                                  25   court instead relies on the description of the evidence in the appellate record; the reviewing court
                                  26   might then include a description of the evidence in its opinion. For example, the cell phone videos
                                  27   were described in the California Court of Appeal opinion as “two short videos downloaded from
                                  28   appellant’s cell phone that showed him sitting in a car with a handgun in his lap. The guns in each
                                            Case 3:20-cv-01933-SI Document 16 Filed 09/03/20 Page 2 of 2




                                   1   video were different.” Docket No. 12-3 at 4. “[T]here was no direct evidence that one of the guns

                                   2   possessed by appellant in the cell phone videos was the same gun used in the charged robberies.

                                   3   But such an inference could be drawn.” Id. at 5. And the surveillance video was described in the

                                   4   California Court of Appeal opinion as “[s]urveillance video from a security camera located at the

                                   5   Champa Garden restaurant [that] captured the robbers pulling up in a silver Nissan Altima with

                                   6   license plate number 7SIK335, getting out, walking down the sidewalk and then, after being out of

                                   7   sight, fleeing the scene with a number of bags in their hand.” Id. at 3. Unless a party shows the

                                   8   state appellate court’s description of physical evidence to be materially inaccurate – which petitioner

                                   9   has not – that is the description this court will use in adjudicating his federal habeas claims. The

                                  10   motion to augment the record with the videos therefore is DENIED. Docket No. 13.

                                  11          Petitioner’s request for an extension of the deadline to file his traverse is GRANTED.

                                  12   Docket No. 15. Petitioner must file and serve his traverse no later than November 13, 2020.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: September 3, 2020

                                  15                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
